Citation Nr: 1138558	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-03 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of thoracic back fracture.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected chronic low back strain.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a fall, to include headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION

The Veteran had active military service from September 1981 to September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Veteran initially indicated that he did not want a hearing on his appeal (see Hearing Options Form received in February 2008), in May 2009 (subsequent to notification that his appeal was being sent to the Board), the Veteran submitted a VA Form 9 on which he checked the box indicating that he wants a "BVA HEARING AT A LOCAL VA OFFICE BEFORE A MEMBER OR MEMBERS OF THE BVA."  However, simultaneously he submitted the form entitled "APPEALS HEARING OPTIONS" on which he conversely checked the option of requesting a local hearing with an Indianapolis Region Office Hearing Officer.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

Based upon the foregoing submissions in the present appeal, the Board finds that the Veteran has an outstanding hearing request.  A remand is therefore warranted to comply with that request.  The exact type of hearing the Veteran wants, however, is unclear.  Consequently, on remand, the Veteran should be contacted and requested to clarify whether he wants a hearing before a hearing officer or before a Veterans Law Judge (VLJ) at the RO.  Based upon the Veteran's response, he should be scheduled for whichever type of hearing that he indicates he wants.  Once the hearing has been held and any additional action required by the RO has been accomplished, his claims file should be returned to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to clarify whether he wants a hearing held before a Hearing Officer at the RO or before a VLJ at the RO.  

2.  Then, take appropriate steps to schedule the Veteran for his requested hearing.  He should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if he withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

